Title: Editorial Note
From: 
To: 


            In 1806 an act of the Virginia General Assembly established the Rivanna Company in order to improve the navigation of the Rivanna River between Milton and Charlottesville.  This section of the river included property owned by Jefferson.  After receiving title to this tract under his father’s will, he spent many years and thousands of dollars building a canal, mills, and a dam along the  Rivanna’s edge. Owing to flooding and general maintenance costs, Jefferson regularly poured funds into these structures. When the Rivanna Company was established, he initially accommodated the requirements and requests of its directors.  Jefferson agreed to cut his dam wherever they chose to create a passage through it, and he allowed them to use his canal to improve navigation. His one caveat was that nothing should damage his mills.  Contention arose, however, over the placement of locks and the company’s management of them as well as its insistence that Jefferson raise his dam and give the navigation priority access during times of low water.
            By 1812, when the company petitioned the General Assembly for an expansion of its powers, Jefferson had become increasingly defensive over what he perceived as a violation of his property rights.  In a 5 Jan. 1813 letter to Joseph C. Cabell he expressed his frustration: “I learn by the newspapers that a petition has been presented to the legislature by the Rivanna company praying an enlargement of their powers. as these are to be executed wholly within my lands, and almost solely over my property, and have not hitherto been exercised with much forbearance as to the injury to which they expose me, it becomes necessary while they ask for power, for me to ask protection from it.”
            
            Although Jefferson and the company directors compromised in the bill that eventually passed into law on 31 Jan. 1814,  by the autumn of 1816 the two sides again found themselves at odds. Jefferson’s September 1816 meeting with the directors to seek a solution apparently failed, for on 26 Dec. of that year he wrote of the Rivanna Company to his legal counsel Chapman Johnson that “certain claims of right, equal, & even paramount to my own, which they set up to my canal, a work which has cost me 30,000.D. and which would render it’s value almost null to me, oblige me to bring a suit in chancery to quiet my title.”
            Debates over the legalities of riparian rights were not new to Jefferson.  He had been beset by litigation with the Henderson family and its representatives since the latter part of the  1790s stemming from Jefferson’s assertion that the Henderson’s milldam on the Rivanna  was unauthorized and threatened the security of his own mill. His experience as United States president also included  entanglements of this kind. Even after retiring to Monticello, Jefferson found himself defending his 1807 decision to remove Edward Livingston from batture lands near New Orleans long viewed as commons.   Livingston sued him in 1810 for $100,000 in damages, and although the United States Circuit Court for the Virginia District dismissed the case on jurisdictional grounds in 1811, Jefferson published a lengthy defense the following year. He concluded that  Livingston, “having taken possession of the beach of the river Missisipi adjacent to the city of New-Orleans, in defiance of the general right of the nation to the property and use of the beaches and beds of their rivers, it became my duty, as charged with the preservation of the public property, to remove the intrusion, and to maintain the citizens of the United States in their right to a common use of that beach.”
            In contrast, as a private citizen responding to the claims of   the Rivanna Company, and in a case involving English rather than European legal precedents, Jefferson emphatically denied “that any law, natural or civil, gives to one individual a right to enter another’s land, to dig a canal thro’ it for the purposes of navigation, or to take possession of one dug by the proprietor himself for his own purposes, and much less so to use it by making locks or other constructions of his own, as to destroy or endanger the constructions or uses for which the proprietor made it.”  He described his primary goal as the establishment of  “his clear and undivided right in his property.”
            Between 26 Dec. 1816, when he advised Johnson that a draft was substantially ready, and 9 Feb. 1817, when he sent him a copy, Jefferson completed his bill of complaint against the Rivanna Company.  During this period he may also have drawn up his “Notes on Legal Processes” (MS  in DLC: TJ Papers, 194:34547; written entirely in TJ’s hand on a small scrap; undated), in which he outlined the basic course of chancery cases and cited two legal authorities, John Fonblanque and John Freeman Mitford,  both of whose works he had sold to the Library of Congress in 1815.
            Jefferson’s draft of his complaint, held by the Library of Congress, is entirely in his hand and heavily reworked.  He  penned it in his usual style for such documents, leaving a wide margin on one side of the paper so as to allow ample space for rewriting and additions.  Despite those allowances, several pages were so heavily reworked or supplemented that he had to attach separate slips of paper to the draft sheet in order to position his further revisions in their appropriate locations.
            
            Jefferson most likely used his polygraph to create two clean copies, with one to be submitted to his legal counsel and the other kept for his own reference. At some point he may have found it necessary to send out his retained copy as well. Presumably it was then that he returned to the draft and inserted  numbers and vertical lines corresponding to the pagination of the clean text so that, even without one of the fair copies in front of him, he could easily point to specific sections of his argument.
            During the spring of 1817 Jefferson sent the complaint to Chapman Johnson and John H. Peyton, his legal representatives. He also circulated it to his friend Peter Minor.  The following spring the directors filed their answer. The Superior Court of Chancery did not pronounce its decision until December 1819, when it supported the public right to use Jefferson’s canal but ruled that he had no responsibility to construct additional locks. The court also emphasized that, public use notwithstanding, Jefferson’s property rights were first and foremost to be respected.
            The master texts for 
documents I–V and VII below were unknown until a copy of the case file, containing material dating as late as 1819, was sold by private owners in 2012.  For that reason, documents II–VII are printed here rather than in their chronological place in earlier volumes. Jefferson appears to have revised his plans for the exhibits included with this file.  Initially he numbered several texts not referenced in his final composition, including Minor to TJ, 10 Oct. 1810, 15 Nov. 1813, and TJ to Minor, 31 Oct. 1810 and its enclosure, 18, 20 Nov. 1810, and 18 Nov. 1813.  Jefferson’s final list of numbered exhibits is provided below in the annotation to the Bill of Complaint (Peter Jefferson’s will, proved 13 Oct. 1757, Albemarle Co. Will Book, 2:32–4; Robert F. Haggard, “Thomas Jefferson v. The Heirs of Bennett Henderson, 1795–1818: A Case Study in Caveat Emptor,” MACHMagazine of Albemarle County History, 1940–  (title varies; issued until 1951 as Papers of the Albemarle County Historical Society) 63 [2005]: 1–29; Acts of AssemblyActs of the General Assembly of Virginia (cited by session; title varies over time) [1806–07 sess.], 24–5 [30 Dec. 1806], [1813–14 sess.], 91–2  [31 Jan. 1814]; U.S. Statutes at LargeRichard Peters, ed., The Public Statutes at Large of the United States … 1789 to March 3, 1845, 1845–67, 8 vols. , 2:445–6 [3 Mar. 1807]; Edward Livingston’s Bill of Complaint against TJ, [ca. July 1810], enclosed in George Hay to TJ, 20 July 1810; Jefferson, The Proceedings of the Government of the United States, in maintaining The Public Right to the Beach of the Missisipi, Adjacent to New-Orleans, against the Intrusion of Edward Livingston [New York, 1812; Sowerby,E. Millicent Sowerby, comp., Catalogue of the Library of Thomas Jefferson, 1952–59, 5 vols. nos. 3501, 3508; Poor, Jefferson’s LibraryNathaniel P. Poor, Catalogue. President Jefferson’s Library, 1829 , 10 (no. 604)], esp. p. iii; MBJames A. Bear Jr. and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826, 1997, The Papers of Thomas Jefferson, Second Series, 2:1098–9, 1373; TJ to Minor, 30 Sept. 1810, 25 Aug. 1816; Petition of the Rivanna Company to the Virginia General Assembly, [ca. 5 Oct. 1812]; TJ to Philip P. Barbour, 4 Jan. 1813; TJ to Nicholas H. Lewis, 5 Sept. 1816; TJ to Johnson, 26 Dec. 1816; Sowerby,E. Millicent Sowerby, comp., Catalogue of the Library of Thomas Jefferson, 1952–59, 5 vols. nos. 1720, 1738; Answer of the President and Directors of the Rivanna Company to TJ’s Bill of Complaint, 7 Apr. 1818; Judgment by Virginia Superior Court of Chancery in  Jefferson v. Directors of the Rivanna Company, 8 Dec. 1819).
          